   Case 4:17-cr-00208-MAC-CAN
DATE        1/18/2019          Document
                                   CASE112  Filed 01/18/19
                                         NUMBER               Page 1 of 1 PageID #: 2758
                                                       4:17cr208(1)
LOCATION Video BMT/PLANO                 USA          William Tatum        Assigned
JUDGE        Marcia Crone                VS           William Tatum        Appeared
DEPUTY CLERK Bonnie Sanford
RPTR/ECRO        Tonya Jackson                     VINCENT PROVINES
TAPE #                B E                                   Defendant
USPO Russell Turkel
INTERPRETER: Not required                                Kevin Ross
                                                              Attorney
BEGIN 3:05 pm / 3:55 pm
                                   VIDEO SENTENCING
X......            Sentencing held

   CT      CUSTODY               FINE                REST                JVTA              SUP/REL                CC/CS   W/CT   SP/ASSESS

  1        33 months                             To be                                  2 years                                    $100.00
                                                 determined




Objection 1 - withdrawn
Objection 2 - overruled
Objection 3 - withdrawn
Objection 4 - withdrawn
Objection 5 - Restitution put off for 90 days.
Objection 6 - overruled.
Objection 7 - overruled
Objection 8 - overruled
Objection 9 - withdrawn
Objection 10 - withdrawn



The court adopts the facts as set forth in the presentence report.

Defendant request for variance denied.

The court recommends mental health treatment while incarcerated.
The court recommends inmate financial responsibility program while incarcerated.
The court recommends FCI El Reno, OK.


Defendant remanded to US Marshal.




X......            Dft advised of right to appeal plea and/or sentence, and apply for court appointed counsel.




CRIM 92-118                                                   G See reverse/attached for additional proceedings
Adjourn
